Case:20-02911-MCF13 Doc#:32 Filed:03/01/21 Entered:03/01/21 14:29:39   Desc: Main
                           Document Page 1 of 4


                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF PUERTO RICO


 IN RE:                                             CASE NUMBER: 20-02911

 FERNANDO L. ROSA VILLEGAS                               CHAPTER: 13
 DEBTOR

 INFORMATIVE MOTION

 TO THE HONORABLE COURT:



                               MOTION REQUESTING DISMISSAL

         Comes now, Tania M. Solano Andújar, through her undersigned

 counsel and respectfully states and prays:


 1.      On or around August 18, 2020, the subscriber notified all

         pertinent parties, involved in this case, about critical

         errors that have been included within this petition.

 2.      Today, we repeat ASUME’s apparent certification, pertaining to

         the amount owed by debtor to our client, falls short when

         compared to the correct amount of debt that is really owed to

         our client. To make it worse, debtor has failed to make any

         child support payment, for more than 10 consecutive months,

         preceding this motion. As far as it was brought to our

         attention, by our client, at most, debtor made no more than

         two child support payments during 2020. Debtor has failed to

         pay any child support for 2021 either.




 20210212SolanoVrosaCH13.wpd
Case:20-02911-MCF13 Doc#:32 Filed:03/01/21 Entered:03/01/21 14:29:39                  Desc: Main
                           Document Page 2 of 4


 Similarly, our client should not be compelled to share, nor publish

 her exact physical location, nor physical address anywhere she does

 not feel is safe doing it. The debtor already directly confessed,

 under oath, and in open court back in a 2018's Carolina Superior

 Court,       perpetrating           a    wide    range   of    felonies,     and   Law   54's

 violations, against our client. An urgent and serious exception

 must be applied, for all victims of crimes, who, as our client

 does, are actively hiding from the person she fears the most:

 debtor Rosa Villegas.

         Wherefore, our client respectfully requests for this Honorable

 Court enter an Order asking:

         a.      ASUME to correct all or its certified errors, regarding

                 our client’s debt;

         b.      For our client’s address to be stricken, permanently

                 deleted, and barred from being published by debtor,

                 ASUME,        and       all   third    parties   involved     within     this

                 petition;

         c.      Dismiss this petition, so that San Juan Superior Court’s

                 proceedings             are     prevented     from   being    abused,    and

                 permanently stalled by debtor.

 NOTICE: Within fourteen (14) days after service as evidenced by the
 certification, any party against whom this paper has been served,
 or any other party to the action who objects to the relief sought
 herein, shall serve and file an objection or other appropriate
 response to this paper with the Clerk’s office of the U.S.
 Bankruptcy Court for the District of Puerto Rico. If no objection
 or other response is filed within the time allowed herein, the
 paper will be deemed unopposed and may be granted unless: (I) the


 20210212SolanoVrosaCH13.wpd                        2
Case:20-02911-MCF13 Doc#:32 Filed:03/01/21 Entered:03/01/21 14:29:39   Desc: Main
                           Document Page 3 of 4


 requested relief is forbidden by law; (ii) the requested relief is
 against public policy; or (iii) in the opinion of the Court, the
 interest of justice requires otherwise.

 RESPECTFULLY SUBMITTED.

         In San Juan, Puerto Rico on this date February 12, 2021.


                               CERTIFICATE OF SERVICE

 OUR CLIENT AND UNDERSIGNED ATTORNEY HEREBY CERTIFY: that this
 motion has been filed using the Bankruptcy Court’s ECM/ECF
 electronic filing system which will automatically notify all
 participants to said system including the Office of the U.S.
 Trustee and the Chapter 13 Trustee. I HEREBY CERTIFY THAT all other
 parties included in attached master address list who are not
 participants of the Court’s automatic filing system have been
 notified of this motion via regular mail sent on this same date.

                                                   Respectfully submitted.
                                                   /s/ Maritza Ortiz, Esq.
                                                       Maritza Ortiz, Esq.
                                                             USDC-PR 19522
                                                           P.O. Box 361165
                                                      San Juan, P.R. 00936
                                                        Phone 914-572-5249
                                               Email: attymari@outlook.com




 20210212SolanoVrosaCH13.wpd             3
Case:20-02911-MCF13 Doc#:32 Filed:03/01/21 Entered:03/01/21 14:29:39   Desc: Main
                           Document Page 4 of 4


 FERNANDO L ROSA VILLEGAS
 PO BOX 3184
 CAROLINA, PR 00984

 ALEXANDRA   ROSARIO MORELL
 COLLAZO &   ROSARIO LAW FIRM
 #41 CALLE   BALDORIOTY
 COAMO, PR   00769

 AMERICAN EXPRESS
 PO BOX 26312
 LEHIGH VALLEY, PA 18002-6312

 AMERICAN INFOSOURCE LP
 PO BOX 248848
 OKLAHOMA CITY, OK 73124-8848

 ANDERSON FINANCIAL PR
 (BORINQUEN TITLE LOAN )
 3440 PRESTON RIDGE RD SUITE 500
 ALPHARETTA, GA 30005

 ANDERSON FINANCIAL SERVICE OF PR
 LLC BORINQUEN TITLE LOAN
 ALDA STREET 1591 CARIBE DEVELOPMENT
 SAN JUAN, PR 00918

 ASUME
 PO BOX 71316
 SAN JUAN, PR 00936-8416

 CLARO
 PO BOX 70366
 SAN JUAN, PR 00936-8366

 DTOP
 MINILLAS STATION
 PO BOX 41269
 SANTURCE, PR 00904

 TMOBILE
 PO BOX 53410
 BELLEVUE, WA 98015-3410




 20210212SolanoVrosaCH13.wpd           4
